By the court.

It is said, in this case, that the submission might be revoked, by either party, at any time before the award was published to both parties.
There is no doubt that the authority of an arbitrator *38may be revoked, provided, it be done before the authority is executed. 16 Johns. 205, Allen v. Watson; 7 East. 608, Milne v. Geatrix; 6 Bingham, 443, Green v. Pole; 1 Chitty’s Rep. 200, Aston v. George; 2 B. & A. 395, S. C; 1 Car. & Payne, 651, Brown v. Tanner; 4 B. & C. 103, Warberton v. Storr; 1 Bingham, 87, Clapham v. Higam; 5 Taunton, 452, King v. Joseph.
But, in this case, the award was complete before the revocation. It was provided that the award should be •made, and published to the parties, on, or before, the 1st August, 1829; but sucha proviso does not imply a formal notification to the parties. Caldwell, 51. The authority of the arbitrator was executed before the revocation, and there must be,
Judgment on the verdict.